Name: Commission Decision No 3773/92/ECSC of 22 December 1992 introducing retrospective Community surveillance of imports of iron and steel products covered by the ECSC Treaty originating in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-12-29

 Avis juridique important|31992S3773Commission Decision No 3773/92/ECSC of 22 December 1992 introducing retrospective Community surveillance of imports of iron and steel products covered by the ECSC Treaty originating in third countries Official Journal L 383 , 29/12/1992 P. 0047 - 0047COMMISSION DECISION No 3773/92/ECSCof 22 December 1992 introducing retrospective Community surveillance of imports of iron and steel products covered by the ECSC Treaty originating in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 74 thereof, Whereas Commission Decision No 1856/92/ECSC introduced Community surveillance of imports into the Community of iron and steel products covered by the ECSC Treaty (1); Whereas the reasons which originally led the Commission to take this measure still hold and therefore the said surveillance system should be extended in order to find out more about these imports, HAS ADOPTED THIS DECISION: Article 1 Imports into the Community of the iron and steel products falling within Article 81 of the ECSC Treaty released for free circulation in the Community and originating in third countries other than countries of the European Free Trade Association shall be subject to a retrospective Community surveillance. Article 2 1. The Member States shall notify the Commission within the first 10 days of each month, of the imports registered during the last month but one preceding the month in question. 2. The information supplied by Member States shall include: (a) the breakdown by product of the quantities and amounts on the basis of the CN code; (b) the breakdown by country of origin. Article 2 This Decision shall enter into force on 1 January 1993. It shall apply until 31 December 1993. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1992. For the Commission Frans ANDRIESSEN Vice-President